DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.
 
Status of Claims
Claims 1-21 of US Application No. 16/741,334 are currently pending and have been examined. Applicant amended claims 1, 8, 15, and 19.

Response to Arguments
Applicant's arguments, see REMARKS, filed 07 June 2022, regarding the rejections of claims 1-3, 5, 15-17, and 19 under 35 USC § 102 have been fully considered but are not persuasive. 
Regarding claim 1, Applicant argues that Nagasawa does not teach “store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received; and perform the preserved enforcement activities associated with the preserved targets”. To support the argument, Applicant suggests that Nagasawa does not disclose storing enforcement targets responsive to receiving one failed reception. Examiner respectfully disagrees. As indicated in Fig. 2 and the related text, at S2 an instruction to control the vehicle is received from a controller. After receiving the instruction, if reception is lost, a count value is increased by one. If the count value at S4 is less than two, the vehicle travels in accordance with the received instruction. In other words, the instruction received at S2 has been stored such that the instruction can be performed at S5 as long as the count is not two or greater at S4. After traveling in accordance with the instruction at S5, the vehicle sends report status to the controller again at S1. The report status includes the velocity control points through which the vehicle passes before reaching the destination. See ¶ [0025]. When reception fails at S3, i.e., degraded state of vehicle, the velocity control points, i.e., enforcement targets, are saved for traveling at S5. In addition, the velocity control points that have not yet been passed through by vehicle are then transmitted to the controller. At a minimum, the velocity control points that have not yet been passed through by vehicle are stored in a signal for transmission from the vehicle to the controller This is a second instance of saving the velocity control points. Therefore, Nagasawa teaches store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received (i.e., if reception has failed at S3, instruction including velocity control points are saved so that the vehicle may still travel in accordance with the instruction at S5 and are again saved to provide status to the controller regarding velocity control points that have not yet been passed through (preserved targets)); and perform the preserved enforcement activities associated with the preserved targets (i.e., at S5, the vehicle may still travel in accordance with the instruction at S5 as long as the failed reception count is less than two). Accordingly, Applicant’s arguments are not persuasive. The rejection of claim 1 is maintained.
Independent claim 15 recites substantially similar limitations as claim 1. For claim 15, Applicant relies on the same rationale presented for claim 1. The rejection of claim 15 is maintained for the same reasons set forth with respect to claim 1.
Claims 2, 3, 5, 15-17, and 19 depend from claim 1 or claim 15. Applicant has not presented any separate arguments regarding these claims. Therefore, the rejections of claims 2, 3, 5, 15-17, and 19 are maintained.

Applicant's arguments regarding the rejections of claims 4-14, 18, 20, and 21 under 35 USC § 103 have been fully considered but they are not persuasive. 
Claims 4-7 depend from claim 1. Applicant has not presented any separate arguments regarding these claims. Therefore, the rejections of claims 4-7 are maintained.
Independent claim 8 also recites “store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received”. For claim 8, Applicant relies on the same rationale presented for claim 1. The rejection of claim 8 is maintained for the same reasons set forth with respect to claim 1.
Claims 9-14, 18, 20, and 21 depend from claim 8 or claim 15. Applicant has not presented any separate arguments regarding these claims. Therefore, the rejections of claims 9-14, 18, 20, and 21 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “comprises autonomously operating controlling the propulsion system of the vehicle”. The meaning of “operating controlling” is not clear. Therefore, the claim is indefinite. For this paper, Examiner interprets this limitation to be – autonomously controlling the propulsion system of the vehicle –.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa (US 2013/0197719 A1).

Regarding claims 1 and 15, Nagasawa discloses a vehicle system and control method and teaches:
one or more processors configured to be disposed onboard a vehicle and to: 
receive, when in an active state of the vehicle in which the system receives instructions from an off-board source, enforcement targets from the off-board source, the enforcement targets associated with corresponding portions of a route to be traversed by the vehicle, the enforcement targets having corresponding associated enforcement activities to be performed based on a location of the vehicle relative to the corresponding portions of the route (at S2, an instruction is received from controller 4 – see at least Fig. 2 and ¶ [0029]; ground controller 4 is off-board vehicle 2 – see at least Fig. 1 and ¶ [0023]; velocity control points are provided along a travel path – see at least ¶ [0025]; an instruction to be performed by vehicle 2 includes a target velocity to be achieved for the velocity control point– see at least ¶ [0026]); 
store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]; i.e. the instruction is still preserved in the vehicle controller even after communication with controller 4 has failed; if reception has failed at S3, the vehicle reports status to the controller again at S1 after travelling in accordance with the instruction at S5 – see at least Fig. 2; status includes a series of velocity control points VCPs through which the vehicle passes before reaching the destination and their IDs – see at least ¶ [0025]; i.e., the vehicle control points that have not been passed but will be passed in travelling to the destination are preserved targets that are stored, at a minimum, in a signal for transmission from the vehicle to the controller); and
perform the preserved enforcement activities associated with the preserved targets (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]), wherein the enforcement activities include one or more of slowing movement of the vehicle to comply with a speed limit of the route (the target velocity is a velocity that satisfies three conditions, including a velocity limit that is dependent on the location of the travel path and a velocity limit that allows the vehicle to stop at a destination – see at least ¶ [0026]; i.e., stopping at a destination inherently includes slowing movement of the vehicle so it complies with a speed limit, e.g., zero, at the destination; a velocity control point is a point where the vehicle starts accelerating or decelerating to the target velocity – see at least ¶ [0025]), informing the off-board source of which of the received enforcement targets were stored as the preserved enforcement activities, or continuing performance of a current enforcement target of the received enforcement target that was being performed as the vehicle transitioned from the active state to the degraded state (In a first execution of the algorithm of Fig. 2, after receiving an instruction at S2 and experiencing a reception failure at S3, the vehicle still travels in accordance with the instruction at S5. The vehicle is still active and performing control according to the instruction after the first execution of S5. 

Regarding claims 2 and 16, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been implemented at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]).

Regarding claims 3 and 17, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been completed at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]).

Regarding claim 5, Nagasawa further teaches:
wherein performing the preserved enforcement activities comprises autonomously operating the vehicle (vehicle 2 travels along a travel path in accordance with the instruction from ground controller 4 – see at least ¶ [0023]).

Regarding claim 19, Nagasawa further teaches:
wherein performing the preserved enforcement activities comprises autonomously operating the vehicle (vehicle 2 includes a travelling system having a motor and wheels – see at least ¶ [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-14, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Kim et al. (US 2018/0196426 A1, “Kim”).

Regarding claims 4 and 18, Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein performing the preserved enforcement activities comprises providing a prompt to an operator of the vehicle onboard the vehicle (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

In summary, Nagasawa discloses a vehicle, e.g., a rail-guided vehicle, that can store an instruction received from a remote source in an onboard processor of the vehicle. If communication between the vehicle and the remote source is lost, the vehicle may still execute the instruction stored in the onboard processor. Kim discloses a rail-guided vehicle, i.e., a train. If communication between a vehicle system and remote-control system is lost, an onboard vehicle control system is activated. When the onboard vehicle control system is activated, an onboard vehicle operator and an offboard vehicle operator and may both be notified of the transfer of control via a manipulation of a display or other output device. 

Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claims 6 and 20, Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein the one or more processors are configured to provide a prompt to an operator of the vehicle responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claims 7 and 21, Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein the one or more processors are configured to provide a prompt to the off-board source of the vehicle responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claim 8, Nagasawa discloses a vehicle system and control method and teaches:
one or more processors configured to be disposed onboard a vehicle and to: 
receive, when in an active state of the vehicle in which the system receives instructions from an off-board source, enforcement targets from the off-board source, the enforcement targets associated with corresponding portions of a route to be traversed by the vehicle, the enforcement targets having corresponding associated enforcement activities to be performed based on a location of the vehicle relative to the corresponding portions of the route (at S2, an instruction is received from controller 4 – see at least Fig. 2 and ¶ [0029]; ground controller 4 is off-board vehicle 2 – see at least Fig. 1 and ¶ [0023]; velocity control points are provided along a travel path – see at least ¶ [0025]; an instruction to be performed by vehicle 2 includes a target velocity to be achieved for the velocity control point– see at least ¶ [0026]); 
store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]; i.e. the instruction is still preserved in the vehicle controller even after communication with controller 4 has failed); and
[ ].

Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein the one or more processors are configured to provide a prompt to the off-board source responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

In summary, Nagasawa discloses a vehicle, e.g., a rail-guided vehicle, that can store an instruction received from a remote source in an onboard processor of the vehicle. If communication between the vehicle and the remote source is lost, the vehicle may still execute the instruction stored in the onboard processor. Kim discloses a rail-guided vehicle, i.e., a train. If communication between a vehicle system and remote-control system is lost, an onboard vehicle control system is activated. When the onboard vehicle control system is activated, an onboard vehicle operator and an offboard vehicle operator and may both be notified of the transfer of control via a manipulation of a display or other output device. 

Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claim 9, Nagasawa further teaches:
wherein the one or more processors are configured to perform the preserved enforcement activities associated with the preserved targets (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]). 

Regarding claim 10, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been implemented at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]). 

Regarding claim 11, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been completed at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]). 

Regarding claim 12, Kim further teaches:
wherein performing the preserved enforcement activities comprises providing a prompt to an operator of the vehicle onboard the vehicle (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as further taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claim 13, Nagasawa further teaches:
wherein performing the preserved enforcement activities comprises autonomously controlling the propulsion system of the vehicle (vehicle 2 travels along a travel path in accordance with the instruction from ground controller 4 – see at least ¶ [0023]).

Regarding claim 14, Kim further teaches:
wherein the one or more processors are configured to provide a prompt to an operator of the vehicle responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as further taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666